Exhibit 10.29

2005 Form 10-K Exhibits for Printer

 

Compensation Arrangements for Non-Employee Directors

 

Revised Compensation Structure.   On February 21, 2006, the Governance Committee
of the Board approved a revised compensation structure for non-employee
directors effective as of January 1, 2006.  The changes in directors’
compensation are to increase the annual Board retainer from $35,000 to $40,000,
and to increase the annual Board Committee chair retainers from $5,000 to
$7,500. Retainer fees are payable quarterly in arrears.

 

The other elements of non-employee directors’ compensation structure are
summarized as follows:

 

•                  The meeting fees for board and committee meetings are $1,500
per meeting.

 

•                  Annual grant at the conclusion of the annual shareholders
meeting 3,000 deferred shares of Company common stock with restrictions that
lapse upon the earlier of the first anniversary of grant, the director’s death,
disability, retirement or a change in control of the Company. Directors were
previously granted 7,000 stock options per year.

 

•                  New directors receive a one-time grant of 4,000 deferred
shares of Company common stock upon their election to the Board, to assist in
attracting and retaining qualified new directors. All directors serving at the
conclusion of the first Board meeting in 2005 received a one-time grant of 4,000
deferred shares of Company common stock. The restrictions will lapse upon the
earlier of the third anniversary of grant, the director’s death, disability,
retirement or a change in control of the Company, as such terms are defined in
the 2000 Stock Incentive Plan.

 

Amendments to 2000 Stock Incentive Plan.   On October 28, 2004 and November 1,
2004, respectively, the Compensation Committee and the Governance Committee of
the Board approved amendments to the Equifax Inc. 2000 Stock Incentive Plan (the
“2000 Plan”) to permit the issuance of deferred shares of Company common stock
to non-employee directors of the Company as part of its overall stock
compensation plan for directors.

 

Expense Reimbursement.   Directors are also entitled to reimbursement of
reasonable travel expenses associated with Board and Committee meetings as well
as costs and expenses incurred in attending director education programs and
other Company-related seminars and conferences.

 

Stock Ownership Guidelines for Directors.   On November 1, 2004, the Governance
Committee of the Board approved guidelines that require non-employee directors
to own Company stock having a value of at least four times the annual cash
retainer (currently $140,000). These guidelines are to be achieved by the fourth
anniversary of the director’s initial election to the Board.

 

--------------------------------------------------------------------------------